Citation Nr: 1128983	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1956 to January 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded the Veteran's claim to afford the Veteran a VA audiological examination to determine the current level of impairment of the bilateral hearing loss disability.  VA has afforded the Veteran a VA examination in November 2010 and the examiner has issued a report.  In the report, the examiner sufficiently identified the extent of the service-connected disability, its symptoms, and its level of severity.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

During the period of the appeal, the Veteran has at most a puretone threshold average of 51 and speech discrimination score of 84 in the right ear and a puretone threshold average of 65 and speech discrimination score of 80 in the left ear. 








CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2010): 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in July 2005 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial compensable rating for a bilateral hearing loss disability.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in November 2005 and November 2010.  





The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the record contains audiological testing by VA for treatment purposes in March 2005, June 2006, October 2007, and November 2010 and private audiological testing in April 2006 and October 2009.  In some instances, the audiological results were in graph form without numerical interpretation.  The VA examiner in November 2010, however, reviewed these tests and included the numerical interpretation of the graph results in her report.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria

The bilateral hearing loss disability is currently rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.

To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.




Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa). An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).
Facts and Analysis

On an audiology evaluation by VA in March 2005, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 45, 50, and 55, respectively; and in the LEFT ear, 30, 60, 65, and 75, respectively. 

The puretone threshold average was 42 in the right ear and 58 in the left ear.  Speech discrimination was 84 percent in the right ear and 92 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 42 puretone decibel loss was within the range between 42 and 49 average puretone decibel loss, and the speech discrimination score of 84 within the range between 84 and 90 percent.  For the left ear, the average 58 puretone decibel loss was within the range between 58 and 62 average puretone decibel loss, and the speech discrimination score of 92 was within the range between 92 and 100 percent, which yields a numeric designation of II.

Entering the resulting numeric designations of II for the right ear and II for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

On VA examination in November 2005, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 55, 55, and 50, respectively; and in the LEFT ear, 25, 60, 65, and 70, respectively. The puretone threshold average was 46 in the right ear and 55 in the left ear. Speech discrimination was 100 percent in the right ear and 92 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 46 puretone decibel loss was within the range between 42 and 49 average puretone decibel loss, and the speech discrimination score of 100 was within the range between 92 and 100 percent.  For the left ear, the average 55 puretone decibel loss was within the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 92 was within the range between 92 and 100 percent, which yields a numeric designation of I.

Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

On a private audiological examination in April 2006, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 55, 60, and 60, respectively; and in the LEFT ear, 20, 60, 60, and 65, respectively.  Speech discrimination was 100 percent in the right ear and 100 percent in the left ear.  At the puretone threshold levels, the April 2006 examination yielded results similar to the VA examinations.

On audiology evaluation by VA in June 2006, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 65, 70, and 65, respectively; and in the LEFT ear, 35, 70, 65, and 65, respectively.  The puretone threshold average was 58 in the right ear and 57 in the left ear.  Speech discrimination apparently was not tested as no results are recorded.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

On audiology evaluation by VA in October 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 55, 65, and 60, respectively; and in the LEFT ear, 30, 60, 70, and 70, respectively.  The puretone threshold average was 51 in the right ear and 58 in the left ear. Speech discrimination was 100 percent in the right ear and 96 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 51 puretone decibel loss was within the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 100 was within the range between 92 and 100 percent.  For the left ear, the average 58 puretone decibel loss was within the range between 58 and 65 average puretone decibel loss, and the speech discrimination score of 96 was within the range between 92 and 100 percent, which yields a numeric designation of II.

Entering the resulting numeric designations of I for the right ear and II for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

On a private audiological evaluation in October 2009, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 35, 60, 60, and 60, respectively; and in the LEFT ear, 40, 60, 65, and 75, respectively.  

The puretone threshold average was 54 in the right ear and 60 in the left ear.   Speech discrimination was 80 percent in the right ear and 78 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of IV for the right ear as the average 54 puretone decibel loss was within the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 80 was within the range between 76 and 82 percent.  For the left ear, the average 60 puretone decibel loss was within the range between 58 and 65 average puretone decibel loss, and the speech discrimination score of 78 was within the range between 76 and 82 percent, which yields a numeric designation of IV.


On an audiology evaluation by VA in November 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the RIGHT ear were 40, 60, and 65 respectively; and in the LEFT ear, 40, 70, and 80 respectively.  The puretone threshold average at 3000 Hertz was apparently not tested as the results were not recorded.  Speech discrimination was 92 percent in the right ear and 84 percent in the left ear.

On VA examination in November 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 35, 60, 65, and 65, respectively; and in the LEFT ear, 50, 65, 65, and 80, respectively.  The puretone threshold average was 56 in the right ear and 65 in the left ear.  Speech discrimination was 94 percent in the right ear and 80 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 56 puretone decibel loss was within the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 94, was within the range between 92 and 100 percent.  For the left ear, the average 65 puretone decibel loss was within the range between 58 and 65 average puretone decibel loss, and the speech discrimination score of 80 was within the range between between 76 and 82 percent, which yields a numeric designation of IV.

Entering the resulting numeric designations of I for the right ear and IV for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.





The Board recognizes that the private audiological testing in October 2009 yields a compensable disability rating of 10 percent as the resulting numeric designations of IV for the right ear and IV for the left ear to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100.  The Board notes, however, that results both before and after the October 2009 audiological test result in noncompensable ratings.  Further, while the puretone threshold results are similar to other examination and evaluation results, the speech discrimination scores are not.  

It is necessary to ascertain whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examination.  It is noted that different examiners, at different times, will not describe the same disability in the same language.  Features of the disability which must have persisted unchanged may be overlooked, or a change for the better or worse may not be accurately appreciated or described.  It is the responsibility of the fact finder to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  

Reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, the Board finds the audiometric results in October 2009 do not represent a consistent pattern of hearing impairment at the compensable level as the several VA audiograms and private audiograms before October 2009 and the VA audiograms after October 2009 document a consistent pattern of noncompensable hearing loss as described above. 

The Veteran has submitted statements setting forth the effect the disability has had on his life and argues that the rating does not correctly reflect the degree of his hearing loss as he has difficulty understanding conversational speech and VA testing occurs in a controlled environment, not every day situations such as a restaurant.  The Veteran particularly points to the fact that he must now face a speaker and read lips if he is to understand what is being said.



Under 38 C.F.R. § 4.85, evaluation of hearing impairment for VA purposes is conducted without the use of hearing aids.  The application of the tables to the results of the audiograms is a very "mechanical" (i.e., nondiscretionary) process.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993). 

Therefore, the Board concludes that the preponderance of the evidence is against a compensable rating for a bilateral hearing loss disability, and the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).







Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


